


110 HR 4626 IH: CFTC Reauthorization Act of

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4626
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Etheridge (for
			 himself, Mr. Moran of Kansas,
			 Mr. Goodlatte, and
			 Mr. Peterson of Minnesota) introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To reauthorize and amend the Commodity Exchange Act to
		  promote legal certainty, enhance competition, and reduce systemic risk in
		  markets for futures and over-the-counter derivatives, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 CFTC Reauthorization Act of
			 2007.
		IGENERAL
			 PROVISIONS
			101.Commission
			 authority over agreements, contracts or transactions in foreign
			 currency
				(a)In
			 GeneralSection 2(c)(2) of the Commodity Exchange Act (7 U.S.C. 2(c)(2)) is
			 amended by striking subparagraphs (B) and (C) and inserting the
			 following:
					
						(B)Agreements,
				contracts, and transactions in retail foreign currency
							(i)This Act applies
				to, and the Commission shall have jurisdiction over, an agreement, contract, or
				transaction in foreign currency that—
								(I)is a contract of
				sale of a commodity for future delivery (or an option on such a contract) or an
				option (other than an option executed or traded on a national securities
				exchange registered pursuant to section 6(a) of the
				Securities Exchange Act of 1934 (15
				U.S.C. 78f(a))); and
								(II)is offered to, or
				entered into with, a person that is not an eligible contract participant,
				unless the counterparty, or the person offering to be the counterparty, of the
				person is—
									(aa)a
				financial institution;
									(bb)(AA)a broker or dealer
				registered under section 15(b) (except paragraph (11) thereof) or 15C of the
				Securities Exchange Act of 1934 (15
				U.S.C. 78o(b), 78o–5); or
										(BB)an associated person of a broker or dealer
				registered under section 15(b) (except paragraph (11) thereof) or 15C of the
				Securities Exchange Act of 1934 (15
				U.S.C. 78o(b), 78o–5) concerning the financial or securities activities of
				which the broker or dealer makes and keeps records under section 15C(b) or
				17(h) of the Securities Exchange Act of
				1934 (15 U.S.C. 78o–5(b), 78q(h));
										(cc)(AA)a futures commission merchant that is
				primarily or substantially engaged in the business activities described in
				section 1a(20) of this Act, is registered under this Act, is not a person
				described in item (bb) of this subclause, and maintains adjusted net capital
				equal to or in excess of $20,000,000; or
										(BB)an affiliated person of a futures
				commission merchant that is primarily or substantially engaged in the business
				activities described in section 1a(20) of this Act, is registered under this
				Act, and is not a person described in item (bb) of this subclause, if the
				affiliated person maintains adjusted net capital equal to or in excess of
				$20,000,000 and is not a person described in such item (bb), and the futures
				commission merchant makes and keeps records under section 4f(c)(2)(B) of this
				Act concerning the futures and other financial activities of the affiliated
				person;
										(dd)an
				insurance company described in section 1a(12)(A)(ii) of this Act, or a
				regulated subsidiary or affiliate of such an insurance company;
									(ee)a
				financial holding company (as defined in section 2 of the
				Bank Holding Company Act of
				1956);
									(ff)an
				investment bank holding company (as defined in section 17(i) of the
				Securities Exchange Act of 1934 (15
				U.S.C. 78q(i))); or
									(gg)a retail foreign exchange dealer that
				maintains adjusted net capital equal to or in excess of $20,000,000 and is
				registered in such capacity with the Commission, subject to such terms and
				conditions as the Commission shall prescribe.
									(ii)Notwithstanding items (cc) and (gg) of
				clause (i)(II) of this subparagraph, agreements, contracts, or transactions
				described in clause (i) of this subparagraph shall be subject to subsection
				(a)(1)(B) of this section and sections 4(b), 4b, 4c(b), 4o, 6(c) and 6(d)
				(except to the extent that sections 6(c) and 6(d) prohibit manipulation of the
				market price of any commodity in interstate commerce, or for future delivery on
				or subject to the rules of any market), 6c, 6d, 8(a), 13(a), and 13(b) if the
				agreements, contracts, or transactions are offered, or entered into, by a
				person that is registered as a futures commission merchant or retail foreign
				exchange dealer, or an affiliated person of a futures commission merchant
				registered under this Act that is not also a person described in any of item
				(aa), (bb), (dd), (ee), or (ff) of clause (i) of this subparagraph.
							(iii)(I)Notwithstanding items (cc) and (gg) of
				clause (i)(II), a person, unless registered in such capacity as the Commission
				by rule, regulation, or order shall determine and a member of a futures
				association registered under section 17, shall not—
									(aa)solicit or accept orders from any person
				that is not an eligible contract participant in connection with agreements,
				contracts, or transactions described in clause (i) entered into with or to be
				entered into with a person who is not described in item (aa), (bb), (dd), (ee),
				or (ff) of clause (i);
									(bb)exercise discretionary trading
				authority or obtain written authorization to exercise discretionary trading
				authority over any account for or on behalf of any person that is not an
				eligible contract participant in connection with agreements, contracts, or
				transactions described in clause (i) entered into with or to be entered into
				with a person who is not described in item (aa), (bb), (dd), (ee), or (ff) of
				clause (i); or
									(cc)operate or solicit funds, securities,
				or property for any pooled investment vehicle that is not an eligible contract
				participant in connection with agreements, contracts, or transactions described
				in clause (i) entered into with or to be entered into with a person who is not
				described in item (aa), (bb), (dd), (ee), or (ff) of clause (i).
									(II)Subclause (I) shall not apply to—
									(aa)any person described in any of item
				(aa), (bb), (dd), (ee), or (ff) of subparagraph (B)(i)(II);
									(bb)any such person’s associated persons;
				or
									(cc)any person who would be exempt from
				registration if engaging in the same activities in connection with transactions
				conducted on or subject to the rules of a contract market or a derivatives
				transaction execution facility.
									(III)Notwithstanding items (cc) and (gg) of
				clause (i)(II), the Commission may make, promulgate, and enforce such rules and
				regulations as, in the judgment of the Commission, are reasonably necessary to
				effectuate any of the provisions of, or to accomplish any of the purposes of,
				this Act in connection with the activities of persons subject to subclause
				(I).
								(IV)Subclause (III) shall not apply
				to—
									(aa)any person described in any of item (aa)
				through (ff) of subparagraph (B)(i)(II);
									(bb)any such person’s associated persons;
				or
									(cc)any person who would be exempt from
				registration if engaging in the same activities in connection with transactions
				conducted on or subject to the rules of a contract market or a derivatives
				transaction execution facility.
									(iv)Notwithstanding items (cc) and (gg) of
				clause (i)(II), the Commission may make, promulgate, and enforce such rules and
				regulations as, in the judgment of the Commission, are reasonably necessary to
				effectuate any of the provisions of, or to accomplish any of the purposes of,
				this Act in connection with agreements, contracts, or transactions described in
				clause (i) which are offered, or entered into, by a person described in item
				(cc) or (gg) of clause (i)(II).
							(C)(i)(I)This subparagraph shall
				apply to any agreement, contract, or transaction in foreign currency that
				is—
									(aa)offered to, or entered into with, a
				person that is not an eligible contract participant (except that this
				subparagraph shall not apply if the counterparty, or the person offering to be
				the counterparty, of the person that is not an eligible contract participant is
				a person described in any of item (aa), (bb), (dd), (ee), or (ff) of
				subparagraph (B)(i)(II)); and
									(bb)offered, or entered into, on a
				leveraged or margined basis, or financed by the offeror, the counterparty, or a
				person acting in concert with the offeror or counterparty on a similar
				basis.
									(II)Subclause (I) shall not apply
				to—
									(aa)a security that is not a security
				futures product; or
									(bb)a contract of sale that—
										(AA)results in actual delivery within 2
				days; or
										(BB)creates an enforceable obligation to
				deliver between a seller and buyer that have the ability to deliver and accept
				delivery, respectively, in connection with their line of business.
										(ii)(I)Agreements, contracts,
				or transactions described in clause (i) of this subparagraph shall be subject
				to subsection (a)(1)(B) of this section and sections 4(b), 4b, 4c(b), 4o, 6(c)
				and 6(d) (except to the extent that sections 6(c) and 6(d) prohibit
				manipulation of the market price of any commodity in interstate commerce, or
				for future delivery on or subject to the rules of any market), 6c, 6d, 8(a),
				13(a), and 13(b).
								(II)Subclause (I) of this clause shall
				not apply to—
									(aa)any person described in any of item
				(aa), (bb), (dd), (ee), or (ff) of subparagraph (B)(i)(II); or
									(bb)any such person’s associated
				persons.
									(III)The Commission may make, promulgate, and
				enforce such rules and regulations as, in the judgment of the Commission, are
				reasonably necessary to effectuate any of the provisions of or to accomplish
				any of the purposes of this Act in connection with agreements, contracts, or
				transactions described in clause (i) of this subparagraph if the agreements,
				contracts, or transactions are offered, or entered into, by a person that is
				not described in item (aa) through (ff) of subparagraph (B)(i)(II).
								(iii)(I)A person, unless registered in such
				capacity as the Commission by rule, regulation, or order shall determine and a
				member of a futures association registered under section 17, shall not—
									(aa)solicit or accept orders from any person
				that is not an eligible contract participant in connection with agreements,
				contracts, or transactions described in clause (i) of this subparagraph entered
				into with or to be entered into with a person who is not described in item
				(aa), (bb), (dd), (ee), or (ff) of subparagraph (B)(i);
									(bb)exercise discretionary trading authority
				or obtain written authorization to exercise written trading authority over any
				account for or on behalf of any person that is not an eligible contract
				participant in connection with agreements, contracts, or transactions described
				in clause (i) of this subparagraph entered into with or to be entered into with
				a person who is not described in item (aa), (bb), (dd), (ee), or (ff) of
				subparagraph (B)(i); or
									(cc)operate or solicit funds, securities, or
				property for any pooled investment vehicle that is not an eligible contract
				participant in connection with agreements, contracts, or transactions described
				in clause (i) of this subparagraph entered into with or to be entered into with
				a person who is not described in item (aa), (bb), (dd), (ee), or (ff) of
				subparagraph (B)(i).
									(II)Subclause (I) shall not apply
				to—
									(aa)any person described in item (aa), (bb),
				(dd), (ee), or (ff) of subparagraph (B)(i)(II);
									(bb)any such person’s associated persons;
				or
									(cc)any
				person who would be exempt from registration if engaging in the same activities
				in connection with transactions conducted on or subject to the rules of a
				contract market or a derivatives transaction execution facility.
									(III)The Commission may make, promulgate, and
				enforce such rules and regulations as, in the judgment of the Commission, are
				reasonably necessary to effectuate any of the provisions of, or to accomplish
				any of the purposes of, this Act in connection with the activities of persons
				subject to subclause (I).
								(IV)Subclause (III) shall not apply to—
									(aa)any person described in item (aa)
				through (ff) of subparagraph (B)(i)(II);
									(bb)any such person’s associated persons;
				or
									(cc)any person who would be exempt from
				registration if engaging in the same activities in connection with transactions
				conducted on or subject to the rules of a contract market or a derivatives
				transaction execution facility.
									(iv)Sections 4(b) and 4b shall apply
				to any agreement, contract, or transaction described in clause (i) of this
				subparagraph as if the agreement, contract, or transaction were a contract of
				sale of a commodity for future delivery.
							(v)This subparagraph shall not be
				construed to limit any jurisdiction that the Commission may otherwise have
				under any other provision of this Act over an agreement, contract, or
				transaction that is a contract of sale of a commodity for future
				delivery.
							(vi)This subparagraph shall not be
				construed to limit any jurisdiction that the Commission or the Securities and
				Exchange Commission may otherwise have under any other provision of this Act
				with respect to security futures products and persons effecting transactions in
				security futures
				products.
							.
				(b)Effective
			 dateThe following provisions of the
			 Commodity Exchange Act, as amended
			 by subsection (a) of this section, shall be effective 120 days after the date
			 of the enactment of this Act or at such other time as the Commodity Futures
			 Trading Commission shall determine:
					(1)Subparagraphs
			 (B)(i)(II)(gg), (B)(iii), and (C)(iii) of section 2(c)(2).
					(2)The provisions of section
			 2(c)(2)(B)(i)(II)(cc) that set forth adjusted net capital requirements, and the
			 provisions of such section that require a futures commission merchant to be
			 primarily or substantially engaged in certain business activities.
					102.Antifraud
			 authoritySection 4b of the
			 Commodity Exchange Act (7 U.S.C. 6b)
			 is amended—
				(1)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively; and
				(2)by striking
			 SEC. 4b. and all that follows through the end of subsection (a)
			 and inserting the following:
					
						4b.Contracts
				designed to defraud or mislead
							(a)Unlawful
				actionsIt shall be unlawful—
								(1)for any person, in
				or in connection with any order to make, or the making of, any contract of sale
				of any commodity in interstate commerce or for future delivery that is made, or
				to be made, on or subject to the rules of a designated contract market, for or
				on behalf of any other person; or
								(2)for any person, in
				or in connection with any order to make, or the making of, any contract of sale
				of any commodity for future delivery, or other agreement, contract, or
				transaction subject to paragraphs (1) and (2) of section 5a(g), that is made,
				or to be made, for or on behalf of, or with, any other person, other than on or
				subject to the rules of a designated contract market—
									(A)to cheat or
				defraud or attempt to cheat or defraud the other person;
									(B)willfully to make
				or cause to be made to the other person any false report or statement or
				willfully to enter or cause to be entered for the other person any false
				record;
									(C)willfully to
				deceive or attempt to deceive the other person by any means whatsoever in
				regard to any order or contract or the disposition or execution of any order or
				contract, or in regard to any act of agency performed, with respect to any
				order or contract for or, in the case of paragraph (2), with the other person;
				or
									(D)(i)to bucket an order if
				the order is represented by the person as an order to be executed, or is
				required to be executed, on or subject to the rules of a designated contract
				market; or
										(ii)to fill an order by offset against
				the order or orders of any other person, or willfully and knowingly and without
				the prior consent of the other person to become the buyer in respect to any
				selling order of the other person, or become the seller in respect to any
				buying order of the other person, if the order is represented by the person as
				an order to be executed, or is required to be executed, on or subject to the
				rules of a designated contract market unless the order is executed in
				accordance with the rules of the designated contract market.
										(b)ClarificationSubsection
				(a)(2) of this section shall not obligate any person, in or in connection with
				a transaction in a contract of sale of a commodity for future delivery, or
				other agreement, contract or transaction subject to paragraphs (1) and (2) of
				section 5a(g), with another person, to disclose to the other person nonpublic
				information that may be material to the market price, rate, or level of the
				commodity or transaction, except as necessary to make any statement made to the
				other person in or in connection with the transaction, not misleading in any
				material
				respect.
							.
				103.Authorization
			 of appropriationsSection
			 12(d) of the Commodity Exchange Act
			 (7 U.S.C. 16(d)) is amended to read as follows:
				
					(d)There are
				authorized to be appropriated such sums as are necessary to carry out this Act
				for each of the fiscal years 2008 through
				2013.
					.
			104.Technical and
			 conforming amendments
				(a)Section 4a(e) of
			 the Commodity Exchange Act (7 U.S.C
			 6a(e)) is amended in the last proviso by striking section 9(c)
			 and inserting section 9(a)(5).
				(b)Section
			 4f(c)(4)(B)(i) of such Act (7 U.S.C. 6f(c)(4)(B)(i)) is amended by striking
			 compiled and inserting complied.
				(c)Section 4k of such
			 Act (7 U.S.C. 6k) is amended by redesignating the second paragraph (5) as
			 paragraph (6).
				(d)The
			 Commodity Exchange Act is
			 amended—
					(1)by redesignating
			 the first section 4p (7 U.S.C. 6o–1), as added by section 121 of the Commodity
			 Futures Modernization Act of 2000, as section 4q; and
					(2)by moving such
			 section to after the second section 4p, as added by section 206 of Public Law
			 93–446.
					(e)Subsections (a)(1)
			 and (d)(1) of section 5c of such Act (7 U.S.C. 7a–2(a)(1), (d)(1)) are each
			 amended by striking 5b(d)(2) and inserting
			 5b(c)(2).
				(f)Sections 5c(f) and
			 17(r) of such Act (7 U.S.C. 7a–2(f), 21(r)) are each amended by striking
			 4d(3) and inserting 4d(c).
				(g)Section 8(a)(1) of
			 such Act (7 U.S.C. 12(a)(1)) is amended in the matter following subparagraph
			 (B)—
					(1)by striking
			 commenced the 2nd place it appears; and
					(2)by inserting
			 commenced after in a judicial proceeding.
					(h)Section 9 of such Act (7 U.S.C. 13) is
			 amended—
					(1)in subsection
			 (f)(1), by striking the period and inserting ; or; and
					(2)by redesignating
			 subsection (f) as subsection (e).
					(i)Section 22(a)(2) of
			 such Act (7 U.S.C. 25(a)(2)) is amended by striking 5b(b)(1)(E)
			 and inserting 5b(c)(2)(H).
				105.Criminal and
			 civil penalties
				(a)Enforcement
			 powers of the commissionSection 6(c) of the
			 Commodity Exchange Act (7 U.S.C. 9,
			 15) is amended in clause (3) of the 10th sentence—
					(1)by inserting
			 (A) after assess such person; and
					(2)by inserting after
			 each such violation the following: or (B) in any case of
			 manipulation or attempted manipulation in violation of this subsection,
			 subsection (d) of this section, or section 9(a)(2), a civil penalty of not more
			 than the greater of $1,000,000 or triple the monetary gain to such person for
			 each such violation,.
					(b)Nonenforcement
			 of rules of government or other violationsSection 6b of such Act
			 (7 U.S.C. 13a) is amended—
					(1)in the 1st
			 sentence, by inserting , or, in any case of manipulation or attempted
			 manipulation in violation of section 6(c), 6(d), or 9(a)(2), a civil penalty of
			 not more than $1,000,000 for each such violation before the period;
			 and
					(2)in the 2nd
			 sentence, by inserting , except that if the failure or refusal to obey
			 or comply with the order involved any offense under section 9(a)(2), the
			 registered entity, director, officer, agent, or employee shall be guilty of a
			 felony and, on conviction, shall be subject to penalties under section
			 9(a)(2) before the period.
					(c)Action To enjoin
			 or restrain violationsSection 6c(d) of such Act (7 U.S.C.
			 13a–1(d)) is amended by striking (d) and all that follows
			 through the end of the paragraph (1) and inserting the following:
					
						(d)Civil
				Penalties(1)In any action brought
				under this section, the Commission may seek and the court shall have
				jurisdiction to impose, on a proper showing, on any person found in the action
				to have committed any violation—
								(A)a civil penalty in the amount of not
				more than the greater of $100,000 or triple the monetary gain to the person for
				each violation; or
								(B)in any case of manipulation or
				attempted manipulation in violation of section 6(c), 6(d), or 9(a)(2), a civil
				penalty in the amount of not more than the greater of $1,000,000 or triple the
				monetary gain to the person for each
				violation.
								.
				(d)Violations
			 generallySection 9(a) of such Act (7 U.S.C. 13(a)) is
			 amended—
					(1)by striking
			 (or $500,000 in the case of a person who is an individual);
			 and
					(2)by striking
			 five years and inserting 10 years.
					IIEXEMPT COMMERCIAL
			 MARKETS
			201.Significant price
			 discovery contracts
				(a)DefinitionSection 1a of the Commodity Exchange Act (7
			 U.S.C. 1a) is amended by redesignating paragraph (33) as paragraph (34) and by
			 inserting after paragraph (32) the following:
					
						(33)Significant
				price discovery contractThe
				term significant price discovery contract means an agreement,
				contract, or transaction subject to section
				2(h)(7).
						.
				(b)Standards
			 applicable to significant price discovery contractsSection 2(h)
			 of such Act (7 U.S.C. 2(h)) is amended by adding at the end the
			 following:
					
						(7)Significant
				price discovery contracts
							(A)In
				generalAn agreement,
				contract, or transaction conducted in reliance on the exemption provided in
				paragraph (3) shall be subject to subparagraphs (B) through (D) of this
				paragraph, under such rules and regulations as the Commission shall promulgate
				if the Commission determines that the agreement, contract, or transaction
				performs a significant price discovery function as described in subparagraph
				(B) of this paragraph.
							(B)Significant
				price discovery determinationIn determining whether an
				agreement, contract, or transaction performs a significant price discovery
				function, the Commission shall consider, as appropriate, the following:
								(i)Price
				linkage
									(I)Whether the
				agreement, contract, or transaction uses or otherwise relies on a daily or
				final settlement price, or other major price parameter, of a contract listed
				for trading on or subject to the rules of a designated contract market or a
				derivatives transaction execution facility, or a significant price discovery
				contract traded on an electronic trading facility, to value a position,
				transfer or convert a position, cash or financially settle a position, or close
				out a position.
									(II)Whether the price
				for the agreement, contract, or transaction is sufficiently related to the
				price of a contract listed for trading on or subject to the rules of a
				designated contract market or derivatives transaction execution facility so as
				to permit market participants to effectively arbitrage between the markets by
				simultaneously maintaining positions or executing trades in the contracts on
				the electronic trading facility and the designated contract market or
				derivatives transaction execution facility on a frequent and recurring
				basis.
									(ii)Material price
				referenceWhether, on a frequent and recurring basis, bids,
				offers, or transactions in a commodity are directly based on, or are determined
				by referencing, the prices generated by agreements, contracts, or transactions
				being traded or executed on the electronic trading facility.
								(iii)Material
				liquidityWhether the volume of agreements, contracts, or
				transactions in the commodity being traded on the electronic trading facility
				is sufficient to have a material effect on other agreements, contracts, or
				transactions listed for trading on or subject to the rules of a designated
				contract market, a derivatives transaction execution facility, or an electronic
				trading facility operating in reliance on the exemption provided in paragraph
				(3).
								(iv)Other material
				factorsSuch other material factors as the Commission specifies
				in its rules and regulations as relevant to the determination.
								(C)Core principles
				applicable to significant price discovery contractsAn electronic trading facility on which
				significant price discovery contracts are traded or executed shall, with
				respect to the contracts, comply with the core principles specified in this
				subparagraph. The electronic trading facility shall have reasonable discretion
				in establishing the manner in which it complies with the following core
				principles:
								(i)Contracts not
				readily susceptible to manipulationThe electronic trading
				facility shall list only significant price discovery contracts that are not
				readily susceptible to manipulation.
								(ii)Monitoring of
				tradingThe electronic
				trading facility shall monitor trading in significant price discovery contracts
				to prevent market manipulation, price distortion, and disruptions of the
				delivery or cash-settlement process through market surveillance, compliance,
				and disciplinary practices and procedures, including methods for conducting
				real-time monitoring of trading and comprehensive and accurate trade
				reconstructions.
								(iii)Ability to
				obtain informationThe
				electronic trading facility shall establish and enforce rules that will allow
				the electronic trading facility to obtain any necessary information to perform
				any of the functions described in this subparagraph, shall provide such
				information to the Commission on request, and shall have the capacity to carry
				out such international information-sharing agreements as the Commission may
				require.
								(iv)Position
				limitations or accountabilityThe electronic trading facility
				shall adopt position limitations or position accountability for speculators in
				significant price discovery contracts, where necessary and appropriate to
				reduce the potential threat of market manipulation or congestion, especially
				during trading in the delivery month.
								(v)Emergency
				authorityThe electronic trading facility shall adopt rules to
				provide for the exercise of emergency authority, in consultation or cooperation
				with the Commission, where necessary and appropriate, including the authority
				to—
									(I)liquidate open
				positions in a significant price discovery contract; and
									(II)suspend or
				curtail trading in a significant price discovery contract.
									(vi)Daily
				publication of trading informationThe electronic trading facility shall make
				public daily information on price, trading volume, and other trading data to
				the extent appropriate for significant price discovery contracts.
								(vii)Compliance with
				rulesThe electronic trading facility shall monitor and enforce
				compliance with any rules of the electronic trading facility applicable to
				significant price discovery contracts, including the terms and conditions of
				the contracts and any limitations on access to the electronic trading facility
				with respect to the contracts.
								(viii)Conflict of
				interestThe electronic
				trading facility shall establish and enforce rules to minimize conflicts of
				interest in its decision-making process, and establish a process for resolving
				the conflicts.
								(D)Implementation
								(i)An
				electronic trading facility may implement any rule or rule amendment relating
				to a significant price discovery contract, including the terms and conditions
				of such a contract, by providing to the Commission a written certification that
				the rule or rule amendment complies with the requirements of this subsection
				(including regulations under this subsection).
								(ii)With respect to the core principles
				described in clauses (iv) and (v) of subparagraph (C), the Commission shall
				take into account the differences between cleared and non-cleared significant
				price discovery
				contracts.
								.
				202.Large trader
			 reporting
				(a)Section 4g(a) of the Commodity Exchange Act
			 (7 U.S.C. 6g(a)) is amended by striking elsewhere and inserting
			 elsewhere, and in any significant price discovery contract traded or
			 executed on an electronic trading facility.
				(b)Section 4i of such
			 Act (7 U.S.C. 6i) is amended—
					(1)by inserting
			 , or any significant price discovery contract on an electronic trading
			 facility before — ; and
					(2)by inserting after
			 board of trade the following: or electronic trading
			 facility.
					203.Commission emergency
			 authoritySection 8a of the
			 Commodity Exchange Act (7 U.S.C. 12a) is amended—
				(1)in paragraph
			 (6)—
					(A)by inserting after
			 registered entity the first place it appears the following:
			 or, with respect to a significant price discovery contract, an
			 electronic trading facility,; and
					(B)by inserting after
			 registered entity the second place it appears the following:
			 , electronic trading facility;
					(2)in paragraph
			 (7)—
					(A)by inserting after
			 registered entity the first place it appears the following:
			 or, with respect to a significant price discovery contract, an
			 electronic trading facility; and
					(B)by inserting after
			 registered entity each other place it appears, the following:
			 or electronic trading facility; and
					(3)in paragraph
			 (9)—
					(A)by inserting after
			 to direct the registered entity, the following: or, with
			 respect to a significant price discovery contract, an electronic trading
			 facility,; and
					(B)by inserting after meaning or
			 interpretation given by a registered entity the following: or
			 electronic trading facility.
					204.Conforming
			 amendments
				(a)Section 2(a)(1)(A) of the Commodity
			 Exchange Act (7 U.S.C. 2(a)(1)(A)) is amended by striking of this
			 Act and inserting , and significant price discovery contracts
			 traded or executed on an electronic trading facility.
				(b)Section 2(h)(3) of
			 such Act (7 U.S.C. 2(h)(3)) is amended by striking paragraph (4)
			 and inserting paragraphs (4) and (7).
				(c)Section 2(h)(4) of such Act (7 U.S.C.
			 2(h)(4)) is amended—
					(1)in subparagraph
			 (B), by inserting and after the semicolon;
					(2)in subparagraph (C), by striking ;
			 and and inserting a period; and
					(3)by
			 striking subparagraph (D).
					(d)Section
			 2(h)(5)(B)(iii)(I) of such Act (7 U.S.C. 2(h)(5)(B)(iii)(I)) is amended by
			 inserting or to make the determination described in paragraph
			 (7)(B) before the semicolon.
				(e)Section 5c(a)(1)
			 of such Act (7 U.S.C. 7a–2(a)(1)), as amended by section 104(e) of this Act, is
			 amended by inserting after 5b(c)(2) the following: , and
			 section 2(h)(7) with respect to significant price discovery
			 contracts,.
				(f)Section 5c(b) of
			 such Act (7 U.S.C. 7a–2(b)) is amended—
					(1)in paragraph (1),
			 by striking or derivatives transaction execution facility and
			 inserting , derivatives transaction execution facility or, with respect
			 to a significant price discovery contract, an electronic trading
			 facility; and
					(2)in each of
			 paragraphs (2) and (3), by striking or derivatives transaction execution
			 facility and inserting , derivatives transaction execution
			 facility, or electronic trading facility.
					(g)Section 5c(d) of such Act (7 U.S.C.
			 7a–2(d)), as amended by section 104(e) of this Act, is amended—
					(1)in paragraph
			 (1)—
						(A)by inserting after
			 registered entity the first place it appears the following:
			 or, with respect to a significant price discovery contract, an
			 electronic trading facility;
						(B)by inserting after
			 registered entity each other place it appears the following:
			 or electronic trading facility; and
						(C)by inserting after
			 5b(c)(2), the following: or section 2(h)(7)(C) with
			 respect to a significant price discovery contract traded or executed on an
			 electronic trading facility,; and
						(2)in
			 paragraph (2), by inserting after registered entity the
			 following: or electronic trading facility.
					
